                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GOMESINDO MENDEZ,                                 )
ID # 39506-177,                                   )
                Movant,                           )           No. 3:18-CV-2116-D
vs.                                               )           No. 3:09-CR-318-D (02)
                                                  )
UNITED STATES OF AMERICA,                         )
               Respondent.                        )

                                             ORDER

       After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge and movant’s September 27, 2018

objections, in accordance with 28 U.S.C. § 636(b)(1), the court is of the opinion that the findings

and conclusions of the magistrate judge are correct, and they are adopted as the findings and

conclusions of the court. For the reasons stated in the findings, conclusions, and recommendation

of the United States Magistrate Judge, the petition to set aside sentence and adhere to established

sentencing guidelines as mandated is construed as a motion to vacate and is transferred to the United

States Court of Appeals for the Fifth Circuit pursuant to United States v. Fulton, 780 F.3d 683 (5th

Cir. 2015).

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the magistrate judge, the court denies a certificate of

appealability. The court adopts and incorporates by reference the magistrate judge’s findings,

conclusions, and recommendation filed in this case in support of its finding that no certificate of

appealability is required to appeal an order that transfers a motion to vacate to the United States

Court of Appeals for the Fifth Circuit pursuant to Fulton, 780 F.3d at 686.
       In the event movant files a notice of appeal, he must pay the $505.00 appellate filing fee or

submit a motion to proceed in forma pauperis that is accompanied by a properly signed certificate

of inmate trust account.

       SO ORDERED.

       October 3, 2018.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




                                                2
